DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6 and 13 each recite that the value of X/Y is “0.80 or more.”  However, this fails to properly further limit the limitation in parent claims 5 and 12 that X/Y is “0.90 or less” as the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foelske et al (Surface and Interface Analysis, 2006).  Regarding claims 1 and 9, the reference is directed to a pyrochlore-type oxide that can be used as a catalyst for oxygen reduction (abstract).  The oxide can be made by a method comprising the steps of preparing a precursor, calcining the precursor to form an oxide, and treating the oxide with acid (“washing with diluted HNO3” to remove the excess Bi2O3, see “Experimental,” first paragraph).  Regarding claim 9, which recites that the oxide “has been subjected to an acid treatment of immersion in an acidic aqueous solution and from which by-products generated in the production process have been removed,” the product of Foelske et al. is indistinguishable from this.  The disclosure of “washing” implies “immersion,” and the reference expressly discloses that the by-products are removed.  To the extent that claim 9 is a product-by-process claim, the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foelske et al. in view of JP 2016-152068. 
Foelske et al is applied to claims 1-3, 9 and 10 for the reasons stated above.  However, Foelske et al. does not expressly teach that the pyrochlore oxide is used as a catalyst in an air electrode in an air secondary battery as recited in claims 7 and 14 nor that the negative electrode of such a battery comprises a hydrogen storage alloy as recited in claims 8 and 15. 
JP ‘068 is directed to an air secondary battery comprising an air electrode comprising a catalyst that can be a pyrochlore-type oxide ([0022] of machine translation) and a negative electrode that can comprise a hydrogen storage alloy ([0033]), and an alkaline electrolyte ([0032]).  Regarding claim 7, the electrodes comprise respective substrates ([0024], [0047]), and a container containing the battery components is disclosed in [0047].
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, it would have been obvious to use the oxygen reduction catalyst of Foelske et al. in the air electrode of JP ‘068.  It is noted that both references teach pyrochore-type oxides and thus the references lend themselves to such a combination. 
Allowable Subject Matter
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 and 13 also contain allowable subject matter but are subject to the rejection under 35 USC 112(d) above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 11 recite that the pyrochlore-type oxide that has been acid-treated is a bismuth-ruthenium oxide.  Foelske et al., applied above, teaches an acid-treated bismuth-iridium oxide pyrochlore and does not fairly suggest a bismuth-ruthenium oxide.  
It is noted that bismuth-ruthenium pyrochlores are generally known in the art, see for example [0028] of JP ‘068.  However, there is insufficient teaching or suggestion in the art to apply an acid treatment to such a compound to form a catalyst.  Furthermore, even if a skilled person could be said to be motivated to apply an acid treatment as disclosed by Foelske et al to a pyrochlore as disclosed by JP ‘068, the instant specification provides evidence that the claimed product provides unexpected results.  See, for example, Figure 5, which compares the cycle life of a battery using an acid-treated bismuth ruthenium oxide vs. an untreated bismuth ruthenium oxide.  Such a result could not reasonably have been predicted by one skilled in the art. 
Finally, KR 20160150009 is cited herein as teaching a method of making a pyrochlore catalyst that comprises the use of a buffer solution containing an acid during the mixing of the reactants. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 12, 2021